IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                         NO. WR-90,156-01


                            EX PARTE GILBERT VASQUEZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 20070D02841-120-1 IN THE 120TH DISTRICT COURT
                            FROM EL PASO COUNTY


        Per curiam.

                                            OPINION

        Applicant was convicted of murder and sentenced to life imprisonment. The Eighth Court

of Appeals affirmed his conviction. Vasquez v. State, No. 08-07-00247-CR (Tex. App.—El Paso

Mar. 20, 2010) (not designated for publication). Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC . art. 11.07.

        Applicant contends, among other things, that trial counsel was ineffective at the punishment

phase of trial because he did not investigate and present mitigation evidence. He also raises claims

of ineffective assistance relating to counsel’s performance during the guilt phase. Based on the record,

the trial court has determined that trial counsel’s performance at the punishment phase was deficient
                                                                                                       2

and that Applicant was prejudiced. The trial court has found that counsel was not ineffective during

the guilt phase of trial. We agree with the trial court’s findings and base our decision adjudicating the

claims raised in Applicant’s habeas corpus application on the trial court’s findings and this Court’s

independent review of the entire record.

        Relief is denied on Applicant’s claims relating to the validity of his conviction. Relief is

granted on Applicant’s claim of ineffective assistance of counsel at punishment. Strickland v.

Washington, 466 U.S. 668 (1984). The sentence in cause number 20070D02841 in the 120th District

Court of El Paso County is set aside, and Applicant is remanded to the custody of the Sheriff of El

Paso County for a new punishment hearing. The trial court shall issue any necessary bench warrant

within ten days from the date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: January 27, 2021
Do not publish